REISSUE OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,100,365 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

                                Application Data Sheet
Applicant submitted a corrected ADS on 01-24-2022, but the 01-24-2022 corrected ADS still contains some errors. The 3rd entry of the domestic benefit section has listed the prior application number as 1236911. However, the correct application serial No. is 12368911. The Filing Date of US Patent Application Serial No. 12/368,911 is listed as 01-13-2009; but the correct Filing Date is 02-10-2009. 
See 35 USC 251 as copied below:
35 U.S.C. 251 (pre-AIA )  Reissue of defective patents.
[Editor Note: Not applicable to any patent application filed on or after September 16, 2012. See 35 U.S.C. 251  for the law otherwise applicable.]

Whenever any patent is, through error without any deceptive intention, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention 

The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents.

The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent.

No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

	See also MPEP 1412, in pertinent part as copied below: 
1412    Content of Claims [R-08.2012]

The content of claims in a reissue application is somewhat limited, as is indicated in MPEP § 1412.01 through MPEP § 1412.03.

1412.01    Reissue Claims Must Be for Same General Invention [R-10.2019]

The reissue claims must be for the same invention as that disclosed as being the invention in the original patent, as required by 35 U.S.C. 251. The entire disclosure, not just the claim(s), is considered in determining what the patentee objectively intended as the invention. The proper test as to whether reissue claims are for the same invention as that disclosed as being the invention in the original patent is "an essentially factual inquiry confined to the objective intent manifested by the original patent." In re Amos, 953 F.2d 613, 618, 21 USPQ2d 1271, 1274 (Fed. Cir. 1991) (quoting In re Rowand, 526 F.2d 558, 560, 187 USPQ 487, 489 (CCPA 1975)) (emphasis added); See also In re Mead, 581 F.2d 251, 256, 198 USPQ 412, 417 (CCPA 1978) ("Thus, in Rowand and similar cases, ‘intent to claim’ has little to do with ‘intent’ per se, but rather is analogous to the requirement of § 112, first paragraph, that the specification contain ‘a written description of the invention, and of the manner and process of making and using it.’").

The "original patent" requirement of 35 U.S.C. 251  must be understood in light of In re Amos, supra, where the Court of Appeals for the Federal Circuit stated:

We conclude that, under both Mead and Rowand, a claim submitted in reissue may be rejected under the "original patent" clause if the original specification demonstrates, to one skilled in the art, an absence of disclosure sufficient to indicate that a patentee could have claimed the subject matter. Merely finding that the subject matter was 

953 F.2d at 618-19, 21 USPQ2d at 1275.

Similarly, the disclosure requirement in Amos must be understood in light of Antares Pharma Inc., v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014). In Antares Pharma, Inc., the court found the disclosure was not sufficient because the new reissued claims were "merely suggested or indicated in the original specification" and the original specification was not sufficiently clear that the invention(s) claimed in the reissue application "constitute[d] parts or portions of the invention." Antares Pharma, Inc., 771 F.3d at 1359, 112 USPQ2d at 1868 (quoting Corbin Cabinet Lock Co. v. Eagle Lock Co., 150 U.S. 38, 42-43 (1893)). In Antares Pharma, Inc., the court stated "[a]lthough safety features were mentioned in the specification, they were never described separately from the jet injector, nor were the particular combinations of safety features claimed on reissue ever disclosed in the specification." Antares Pharma, Inc., 771 F.3d at 1363, 112 USPQ2d at 1871. Specifically, the court found that the patent only disclosed one invention, which was a particular class of jet injectors, due to the clearly repetitive use of "jet injector" in the title, the abstract, the summary of the invention, and the entirety of the specification of the patent. As a result, the claims in the reissue patent to the safety features on a generic injector (e.g., a non-jet injector) were held to violate the original patent requirement of 35 U.S.C. 251.

To satisfy the original patent requirement where a new invention is sought by reissue, "… the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention." Antares Pharma, Inc., 771 F.3d at 1363, 112 USPQ2d at 1871. Therefore, claims drawn to an invention comprising a newly claimed combination of features that were only disclosed in the original patent as suggested alternatives (and not as a single combination) or only as part of the original invention and not as an invention separate from the original invention would not satisfy the original patent requirement.

Examiners should review the reissue application to determine if:

(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied;

(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application; and

(C) the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features.


The presence of the disclosure in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be the invention.

The original patent specification would indicate an intent not to claim the subject matter of the claims presented in the reissue application in a situation analogous to the following:

The original patent specification discloses that composition X is not suitable (or not satisfactory) for molding an item because composition X fails to provide quick drying. The patent issues with claims directed only to composition Y. After the patent issues, it is found that composition X would be desirable for the molding in spite of the failure to provide quick drying, because of some other newly recognized benefit from composition X. The addition of a claim to composition X or a method of use thereof would not be permitted in a reissue application, because the original patent specification contained an explicit statement of intent not to claim composition X or a method of use thereof.

One should understand, however, that the mere failure to claim a disclosed embodiment in the original patent (absent an explicit statement in the original patent specification of unsuitability of the embodiment) would not be grounds for prohibiting a claim to that embodiment in the reissue.


Claim Rejections- 35 USC § 251
Claims 21-49 and 57-59 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows: The specification does not support that the Applicant had possession of the pull handle being configured to function based on occupant pulling on the pull-handle the first time as a first interface to the processor, and is configured to function based on the occupant pulling the pull-handle a 2nd time as a second interface to the processor, where the two interfaces are distinct from each other. While the specification does indicate that the intelligence override interface 540 could be different from the activation interface pull handle (a separate pull handle or a button), the claims listed below must be claiming the 3rd option-a 2nd pull of the same pull handle which is the activation interface, in order to fulfill the claim limitation of the pull-handle configured to be pulled a 1st time and a 2nd time. In this case the two interfaces would clearly not be “distinct” as is now claimed in claims 21, 28, 38, 39, 45, 46, 48, 57, 58 and 59, as they are the same pull handle.
Also not supported by the original disclosure is disabling 1st instructions which include post activation actions based upon a user-interaction so the parachute can be deployed without performing the past activation action regardless of airspeed, as found in claims 33, 40 and 47. In what way does the user interact in such a manner that a post activation action (an action performed after the parachute has been deployed) is disabled so the parachute can be deployed without performing the post activation action regardless of airspeed? 
Also not supported by the original disclosure is the post activation action modifies the airspeed, altitude or both, where this action is not performed, as found in claims 35-37 and 44.
nd instructions include the step disabling the 1st instructions so the parachute can be deployed without performing the 2nd action or post-activation action regardless of airspeed found in claims 40 and 47. If the aircraft is presently performing pre-activation actions and the intelligence override interface is activated there is no disclosure that such disables the pre-activation actions to stop being performed.
Also not supported by the original disclosure is disabling 1st instructions based upon a user-interaction so the parachute can be deployed without performing the 2nd action regardless of airspeed, as found in claim 40 and 47. In what way does the user interact in such a manner that the 1st instructions are “disabled” so the parachute can be deployed without performing the 2nd action regardless of airspeed? The only action disclosed as being disabled involves the reefing control, but this action always involves taking into account airspeed.

Original Patent
            The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed 

            MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

  The claims of this reissue application, as amended on 01-24-2022, do not meet the “original patent” clause because they are not described in the original patent specification and enabled by the original patent specification such that 35 USC 112, 1st paragraph is satisfied (rejection provided below). The specification does not support that the Applicant had possession of the pull handle being configured to function based on occupant pulling on the pull-handle the first time as a first interface to the processor, and is configured to function based on the occupant pulling the pull-handle a 2nd time as a second interface to the processor, where the rd option-a 2nd pull of the same pull handle which is the activation interface, in order to fulfill the claim limitation of the pull-handle configured to be pulled a 1st time and a 2nd time. In this case the two interfaces would clearly not be “distinct” as is now claimed in claims 21, 28, 38, 39, 45, 46, 48, 57, 58 and 59 as they are the same pull handle..
Also not supported by the original disclosure is the 2nd instructions include the step disabling the 1st instructions so the parachute can be deployed without performing the 2nd action or post-activation action regardless of airspeed found in claims 33, 40 and 47. If the aircraft is presently performing pre-activation actions and the intelligence override interface is activated there is no disclosure that such disables the pre-activation actions to stop being performed.
Also not supported by the original disclosure is the post activation action modifying the airspeed, altitude or both, where this action is not performed, as found in claims 35-37 and 44.
nd instructions include the step disabling the 1st instructions so the parachute can be deployed without performing the 2nd action or post-activation action regardless of airspeed found in claims 40 and 47. If the aircraft is presently performing pre-activation actions and the intelligence override interface is activated there is no disclosure that such disables the pre-activation actions to stop being performed.
Also not supported by the original disclosure is disabling 1st instructions based upon a user-interaction so the parachute can be deployed without performing the 2nd action regardless of airspeed, as found in claims 40 and 47. In what way does the user interact in such a manner that the 1st instructions are “disabled” so the parachute can be deployed without performing the 2nd action regardless of airspeed? The only action disclosed as being disabled involves the reefing control, but this action always involves taking into account airspeed.
            Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014). In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification’ ”. Id. at 1359. The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
            Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims. Like in Antares, the ‘365 patent does not adequately support that the Applicant had possession of the pull handle being configured to function based on occupant pulling on the pull-handle the first time as a first interface to the processor and is configured to function based on the occupant pulling the pull-handle a 2nd time as a second interface to the processor, where the two interfaces are distinct from each other. While the specification does indicate that the intelligence override interface 540 could be different from the activation interface pull handle (a separate pull handle or a button), the claims listed below must be claiming the 3rd option-a 2nd pull of the same pull handle which is the st time and a 2nd time. In this case the two interfaces would clearly not be “distinct” as is now claimed as they are the same pull handle.
Also not supported by the original disclosure is the 2nd instructions include the step disabling the 1st instructions so the parachute can be deployed without performing the 2nd action or post-activation action regardless of airspeed found in claims 33, 40 and 47. If the aircraft is presently performing pre-activation actions and the intelligence override interface is activated there is no disclosure that such disables the pre-activation actions to stop being performed.
Also not supported by the original disclosure is the post activation action modifying the airspeed, altitude or both, where this action is not performed, as found in claims 35-37 and 44.
Also not supported by the original disclosure is the 2nd instructions include the step disabling the 1st instructions so the parachute can be deployed without performing the 2nd action or post-activation action regardless of airspeed found in claims 40 and 47. If the aircraft is presently performing pre-activation actions and the intelligence override interface is 
Also not supported by the original disclosure is disabling 1st instructions based upon a user-interaction so the parachute can be deployed without performing the 2nd action regardless of airspeed, as found in claims 40 and 47. In what way does the user interact in such a manner that the 1st instructions are “disabled” so the parachute can be deployed without performing the 2nd action regardless of airspeed? The only action disclosed as being disabled involves the reefing control, but this action always involves taking into account airspeed.
Therefore, claims 21-49 and 57-59 [which are directed to the pull handle being configured to function based on occupant pulling on the pull-handle the first time as a first interface to the processor and is configured to function based on the occupant pulling the pull-handle a 2nd time as a second interface to the processor, where the two interfaces are distinct from each other; the 2nd instructions include the step disabling the 1st instructions so the parachute can be deployed without performing the 2nd action or post-activation action regardless of airspeed found in claims 33, 40 and 47. If the aircraft is presently performing pre-activation actions and the intelligence override interface is activated there is no disclosure that nd instructions include the step disabling the 1st instructions so the parachute can be deployed without performing the 2nd action or post-activation action regardless of airspeed found in claims 40 and 47. If the aircraft is presently performing pre-activation actions and the intelligence override interface is activated there is no disclosure that such disables the pre-activation actions to stop being performed; disabling 1st instructions based upon a user-interaction so the parachute can be deployed without performing the 2nd action regardless of airspeed, as found in claims 40 and 47. In what way does the user interact in such a manner that the 1st instructions are “disabled” so the parachute can be deployed without performing the 2nd action regardless of airspeed? The only action disclosed as being disabled involves the reefing control, but this action always involves taking into account airspeed] do not satisfy the “original patent” requirement.
            Claims  21-49 and 57-59 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-49 and 57-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not support the newly added limitation of the pull handle being configured to function based on occupant pulling on the pull-handle the first time as a first interface to the processor and is configured to function based on the occupant pulling the pull-handle a 2nd rd option-a 2nd pull of the same pull handle which is the activation interface, in order to fulfill the claim limitation of the pull-handle configured to be pulled a 1st time and a 2nd time. In this case the two interfaces would clearly not be “distinct” as is now claimed as they are the same pull handle..
Also not supported by the original disclosure is the 2nd instructions include the step disabling the 1st instructions so the parachute can be deployed without performing the 2nd action or post-activation action regardless of airspeed found in claims 33, 40 and 47. If the aircraft is presently performing pre-activation actions and the intelligence override interface is activated there is no disclosure that such disables the pre-activation actions to stop being performed.
Also not supported by the original disclosure is the post activation action modifying the airspeed, altitude or both, where this action is not performed, as found in claims 35-37 and 44.
nd instructions include the step disabling the 1st instructions so the parachute can be deployed without performing the 2nd action or post-activation action regardless of airspeed found in claims 40 and 47. If the aircraft is presently performing pre-activation actions and the intelligence override interface is activated there is no disclosure that such disables the pre-activation actions to stop being performed.
Also not supported by the original disclosure is disabling 1st instructions based upon a user-interaction so the parachute can be deployed without performing the 2nd action regardless of airspeed, as found in claims 40 and 47. In what way does the user interact in such a manner that the 1st instructions are “disabled” so the parachute can be deployed without performing the 2nd action regardless of airspeed? The only action disclosed as being disabled involves the reefing control, but this action always involves taking into account airspeed.
	
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 36, there is a double inclusion of “wherein the post activation action”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 40, 44 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over POH (Cirrus Pilots Operating Handbook) in view of James-6,460,810 and Bowen-4,480,807.
With respect to claim 40, POH discloses an aircraft-Cirrus SR22 including a whole-aircraft ballistic parachute (WABP) coupled to the aircraft-Cirrus Airframe Parachute System (CAPS), a pull-handle-3-22, a programmable autopilot S-TEC System 30 Autopilot-7-88 or S-Tec System 55x Autopilot- operable to control pitch, roll and heading and capable of increasing altitude and decreasing airspeed of the aircraft-see Section 9 Supplements Section 1-General. POH states that higher altitudes are better for parachute deployment (e.g. 2000 ft.); before deploying the parachute attempts should be made to slow the aircraft down and attain a wings-level upright attitude-pg 73, 467, 468. POH also states that while all reasonable efforts should be made to slow the aircraft to the minimum possible airspeed, if time and altitude are critical and/or ground impact is imminent the CAPS should be activated by pulling on the activation T-handle 
	James discloses “it is the object of the invention to improve overall flight safety by 
providing a means capable of significantly reducing a skilled pilot's work load and/or eliminating or supplanting the piloting skills normally required to fly any manned or unmanned helicopter or aircraft equipped with an autopilot employing a digital flight control system.”

	James discloses an autopilot operable to control the pitch, roll and heading of the aircraft, and to increase altitude and reduce airspeed of the aircraft-col. 7,13-14; memories with machine-readable instructions-(pre-programmed software routines stored in PROM 73); and one or more processors-69, 71 configured to read and execute the instructions. James customizes its instructions governing the output of the processors to account for “Flight Laws” of the particular aircraft such that the pilot would be prohibited from executing unsafe flight operation. This would take into account the flight function or modes allowed or disallowed as being safe or unsafe, logical or illogical. The “Flight Laws” disclosed by POH include that when a parachute deployment is deemed necessary that the airspeed of the aircraft be reduced (make all reasonable efforts to slow the aircraft to 
	Both POH and James cite as one of their objectives to provide a means by which an aircraft could have the ability to be flown safely by both a skilled and unskilled pilot. 
	Evidence of what a POSITA would have known at the time of the invention is evidenced by Patent Owner’s (PO) own expert, Dr. Bartone, who stated in his deposition (Exhibit 1046 from IPR 2019-01566 concerning RE47474, cited by PO in an IDS filed on 07-13-2020) that at the time of the invention a POSITA would have known that the WABP “had operating limitations, such as maximum parachute deployment airspeed, and that pilots would desire to place the aircraft within the parachute’s operating limitations before deploying the parachute”-pg 111-112 of Dr. Bartone’s 
	Bowen discloses an aircraft with parachutes for an emergency descent system. The control system 80 includes a microprocessor receiving inputs from an altimeter 81, an air speed monitor-82 and an attitude monitor 83 which receives pitch, roll and yaw signals. If the air speed is within a safe limit (close to stall speed) the control unit may permit deployment of the emergency parachutes, provided the aircraft’s attitude was suitable for deployment. The control system also includes a manual over-ride 85 to permit deployment of the parachute notwithstanding the inputs to the control system via the above monitoring circuits. This is equivalent to applicant’s 2nd pull of the pull-handle of the activation interface (intelligence override interface).

 	It would have been obvious to one having ordinary skill in the art at the time of the invention that in programming James’s parachute deployment switch 6 and corresponding software instructions such that it would have been safe on an aircraft such as the Cirrus SR22 in POH, the POSITA would have followed James’s instructions to program the “Flight Laws” including the flight maneuvers for that aircraft into the switch 6 and software routines. A POSITA would have been motivated to make this combination to ensure that the desired pre-deployment and post-deployment actions would be automatically performed, even if the operator was an unskilled pilot or otherwise unable to perform them. A POSITA would also have been motivated to incorporate James’s processor-based 
	There can be no dispute that it was well known in the art that an autopilot may function to both perform flight maneuvers and deploy a parachute-James col. 18 lines 28-41. James also discloses that the 6th switch is operable to provide an emergency shutdown/deploy parachute either in response to an action by the pilot which generates a parachute deployment request, or via a preprogrammed action, an aircraft may automatically initiate shut down procedures including deploying a WABP. 
	It would have been obvious to a POSITA to combine the POH’s aircraft components and instructions regarding manual actions to be taken before deploying a WABP, based on a decision or request to deploy a WABP, with James’ processor-based system for deploying a WABP and automatically performing such actions by an autopilot. “Thus, for the reasons discussed above, we find persuasive, and adequately supported, Petitioner’s assessment of what one of ordinary skill in the art would have taken from the combined teachings of the prior art in conjunction with an action or request to deploy an aircraft’s parachute. Specifically, we 
	Therefore, upon obtaining a WABP deployment request, by an occupant pulling on the pull-handle, it would have been obvious to have the autopilot be operable to increase the altitude of the aircraft to over 2000 ft., decrease the airspeed of the aircraft to below a predetermined airspeed which does not exceed the maximum safe whole-aircraft parachute deployment airspeed (MSWAPDA), and have a level attitude (any and all of which would constitute first, second, third, etc actions) before thereafter deploying the WABP. All of these steps would be included in the st set of instructions performing such actions would be disabled, regardless of the airspeed.

 	Accordingly it is deemed obvious to a POSITA that the invention formed by the combining of POH, James and Bowen produces an aircraft operable and configured to perform all of the recited steps/functions claimed in claim 40. The machine readable instructions necessary to perform the functions disclosed by POH, James and Bowen would be stored in memory and executed by the processors in view of the specific status of the aircraft when the parachute deployment request is received by the aircraft, and would be the same or equivalent algorithm of the RE47474 or ‘365 patent in that each of the recited method steps claimed as being performed would need to be performed by the combination of POH, James and Bowen as evidenced by the disclosures of such regarding proper aircraft status for safe deployment of a ballistic parachute. 
	With respect to claim 44, as seen above in the rejection of claim 40, performing multiple actions which could be increasing altitude, decreasing airspeed, attaining level attitude would all be actions the 1st instructions would include that the processor would read and execute to safely deploy 
 	With respect to claim 47, see rejections of claims 40 and 44.

Michael L. Kloch Declaration
	The purpose of this declaration appears to be to establish that in the proposed combination of POH, James and Bowen that the airspeed which would be used for comparing the actual airspeed of the aircraft to for the purpose of determining that the aircraft is going slow enough to deploy the parachute would not be the maximum safe whole-aircraft parachute deployment airspeed of 133 KIAS disclosed by POH, but rather is the minimum possible airspeed. Kloch states that a skilled pilot would understand certain events or conditions would change the minimum possible airspeed that the aircraft could attain. Therefore a pilot would understand the deployment airspeed “require a pilot to reduce the airspeed of the aircraft to as low an airspeed as the pilot can before deploying the parachute (unless time and altitude are critical and/or ground impact is imminent)”. A pilot would also understand that the pilot would violate POH’s Maximum WABPDA instructions if the pilot based the decision to deploy 
	The examiner has determined that none of the claims rejected on art include limitations with respect to a specific parachute deployment airspeed. However, the examiner points out that POH goes to great lengths to explain that the conditions disclosed for safe parachute deployment are not requirements, they are simply information provided to the pilot for consideration when determining whether a parachute should be deployed. The quoted parachute deployment instructions are not requirements, they include language such as “should be considered”, or “should be taken”, “discussion … is intended to be informative, not directive”, “might be appropriate”. Applicant’s own expert Dr. Bartone testified on pg 196-197 in a deposition in IPR2019-01566 that he was aware that the maximum safe whole-aircraft ballistic parachute deployment airspeed for POH was 133 KIAS, and that before the invention of the patent a POSITA would have  understood that it would be safer to deploy the parachute at an airspeed below the maximum safe WABPDA than not. The examiner contends that this means using the maximum safe WABPDA of POH would have been an obvious airspeed by which to compare the present aircraft airspeed to determine if the airspeed should be reduced or not before parachute 

Declaration of Dr. Chris Gregory Bartone
	Dr. Bartone states that the motivation for the combination would be to ensure that desired pre and post deployment actions would be automatically performed, even if the operator was an unskilled pilot or otherwise unable to perform them, such as when a pilot was incapacitated. However the below contains the full description of the reasons provided by the examiner as to why a POSITA would have found the asserted combination obvious:		 
“It would have been obvious to one having ordinary skill in the art at the time of the invention to have provided the aircraft of POH with an autopilot such as the one disclosed by James, as this would allow the autopilot to take over for the pilot in case the pilot were incapacitated, or to reduce a skilled pilot’s workload of the many flight maneuvers a skilled pilot might normally have to command, especially in an emergency situation. It would amount to merely automating a known checklist of flight functions normally accomplished by a skilled pilot when a flight situation presents itself that is deemed to require the deployment of a WABP. 	
 	It would have been obvious to one having ordinary skill in the art at the time of the invention that in programming James’s parachute deployment switch 6 and corresponding software instructions such that it would have been safe on an aircraft such as the Cirrus SR22 in POH, the POSITA would have followed James’s instructions to program the “Flight Laws” including the flight maneuvers for that aircraft into the switch 6 and software routines. A POSITA would have been motivated to make this combination to ensure that the desired pre-deployment and post-deployment actions would be automatically performed, even if the operator was an unskilled pilot or otherwise unable to perform them. A POSITA would also have been motivated to incorporate James’s processor-based parachute deployment switch into the POH’s CAPS system, to ensure that this action would be automatically performed, even if the operator were unskilled, preoccupied or otherwise unable to perform the needed actions, or if the pilot were incapacitated. 
	There can be no dispute that it was well known in the art that an autopilot may function to both perform flight maneuvers and deploy a parachute-James col. 18 lines 28-41. James also discloses that the 6th 
	It would have been obvious to a POSITA to combine the POH’s aircraft components and instructions regarding manual actions to be taken before deploying a WABP, based on a decision or request to deploy a WABP, with James’ processor-based system for deploying a WABP and automatically performing such actions by an autopilot. “Thus, for the reasons discussed above, we find persuasive, and adequately supported, Petitioner’s assessment of what one of ordinary skill in the art would have taken from the combined teachings of the prior art in conjunction with an action or request to deploy an aircraft’s parachute. Specifically, we conclude that a skilled artisan would have recognized that it is desirable to also maneuver the aircraft to, for instance, adjust altitude, attitude and pitch. Further, it follows readily from the evidence of record that a skilled artisan would have appreciated that a programmable autopilot may be configured to perform actions that are known to be performed by an autopilot, such as increasing an aircraft’s pitch and deploying a parachute upon a request for such parachute deployment. Accordingly, we conclude that the requirements in claim 137 that an autopilot may facilitate or engage the actions of flight maneuvering and parachute deployment “based at least upon the receipt of the whole-aircraft ballistic parachute deployment request” would have been appreciated by a skilled artisan.”-pg 27 of FWD in IPR2019-01566 or RE47,474.”
        “Furthermore, given the disclosure of Bowen, providing the control system of POH combined with James with instructions to monitor the air speed, altitude and attitude of the aircraft to determine if parachute deployment is safely within each of these parameters before parachute deployment is activated would have been obvious; along with a manual override for immediate parachute deployment regardless of the altitude, air speed or attitude of the aircraft, in order to provide a fail-safe to deploy the parachute in hopes of providing the safest possible decent of the damaged aircraft if the aircraft cannot attain the desired parachute deployment parameters in the time needed. The use of this manual override would necessarily require another set of instructions in the memory that when called upon by virtue of the occupant activating the manual override would immediately deploy the WABP. Once the parachute is deployed the aircraft would no longer require the autopilot to continue to st set of instructions performing such actions would be disabled, regardless of the airspeed.
	Additionally, the teachings of the combination constitutes a combination of familiar known elements using known methods that would yield predictable results and a POSITA would have a reasonable expectation of success in making the combination.”.
	According to Dr. Bartone a “safety-critical system must perform its intended function and avoid, prevent, or block undesirable interactions”.  
          The intended function of the CAPS safety-critical system includes saving the lives of the occupants of the aircraft by as safely as possible lowering the aircraft to the ground via the use of a parachute. 
The system must be reliable (goal is reliability). Inadvertent parachute deployment should be extremely improbable. Dr. Bartone states that given the purpose of combining POH and James the intended function of the combination would at least include ensuring that the desired pre and post deployment actions would be automatically performed, even if the operator was an unskilled pilot or otherwise unable to perform them, such as when a pilot was incapacitated. The examiner is of the opinion that the function of the overall combination is automating a checklist that a pilot would 
POH states that under certain conditions the CAPS must be deployed. Dr. Bartone gives 8 instructions from the POH and states they operate as a group to require CAPS deployment. 
As explained above the POH is not meant to be directive but informative, meaning no conditions “require” the CAPS be deployed. CAPS deployment should be considered under certain conditions but given the fact that POH states it is likely the airframe will be destroyed when the CAPS is deployed its use should be carefully considered before doing so. The examiner disagrees that the intended function includes the 8 instructions on pg 21-22. 
Dr. Bartone states on pg 25-29 that the combination must be reliable, and therefore if the autopilot fails to perform a commanded action would require CAPS deployment in this situation.
Dr. Bartone argues that adding Bowen to POH and James would not be obvious because Bowen provides no additional function to the combination not already present when POH is combined with James. The examiner disagrees. Applicant only cited part of the reasoning provided by the examiner for combining Bowen with POH and James. The full reasoning included “in order to provide a fail-safe to deploy the parachute in hopes of providing the safest possible descent of the damaged aircraft if the aircraft cannot attain the desired parachute deployment parameters in the time needed”. If the aircraft required an increase in altitude before parachute deployment the aircraft’s autopilot could be in the process of increasing the altitude by climbing but not yet achieved the desired altitude and an occupant might not want to wait for the time necessary to achieve the desired altitude and activate the manual override. In this case the autopilot is in the process of completing its commanded action, and neither of the other 2 supposed causes of an automatic parachute deployment would be present and therefore there exists possible scenarios by which the manual over-ride would still prove beneficial to provide the safest possible descent. The occupants might see or feel something that the 
Dr. Bartone states a POSITA would not use a 2nd pull of a conventional pull-handle to activate the manual over-ride of Bowen. The examiner agrees with this argument and no claims having this claimed limitation have been rejected under obviousness.
On pg 41 Dr. Bartone states that a POSITA would not combine POH and James so that the combination would perform a steep climb based on pulling the pull-handle. The examiner has not offered any art rejections to any claims having this claim limitation. However, the combination does make obvious the action of increasing altitude before deploying the parachute if the aircraft is flying too low for safe parachute deployment, and 
.

Response to Arguments
	Applicant submitted a new Reissue Declaration which has been reviewed and found acceptable by the examiner.
	The ADS submitted on 01-24-2022 contained incorrect information as noted above.
	The examiner agrees that the amendments to the claims concerning the deletion of “aircraft configured to” language has removed the invocation of 112 6th.
	The previous instance of new matter with respect to the “forgoing” language was corrected by deletion of the text in the presently amended claims. However new instances of new matter have been added by the latest claim amendments.

	The examiner disagrees. Applicant only cited part of the reasoning provided by the examiner for combining Bowen with POH and James. The full reasoning included “in order to provide a fail-safe to deploy the parachute in hopes of providing the safest possible descent of the damaged aircraft if the aircraft cannot attain the desired parachute deployment parameters in the time needed”. If the aircraft required an increase in altitude before parachute deployment the aircraft’s autopilot could be in the process of increasing the altitude by climbing but not yet achieved the desired altitude and an occupant might not want to wait for the time necessary to achieve the desired altitude and activate the manual override. In this case the autopilot is performing its commanded action, and 
 	There is no reason to assume the combination would not be reliable and perform its intended function. 
	With regards to the intended function of the combined references, again applicant only cited part of the reasons the examiner gave for combining the references.  

 	“It would have been obvious to one having ordinary skill in the art at the time of the invention that in programming James’s parachute deployment switch 6 and corresponding software instructions such that it would have been safe on an aircraft such as the Cirrus SR22 in POH, the POSITA would have followed James’s instructions to program the “Flight Laws” including the flight maneuvers for that aircraft into the switch 6 and software routines. A POSITA would have been motivated to make this combination to ensure that the desired pre-deployment and post-deployment actions would be automatically performed, even if the operator 
“Furthermore, given the disclosure of Bowen, providing the control system of POH combined with James with instructions to monitor the air speed, altitude and attitude of the aircraft to determine if parachute deployment is safely within each of these parameters before parachute deployment is activated would have been obvious; along with a manual override for immediate parachute deployment regardless of the altitude, air speed or attitude of the aircraft, in order to provide a fail-safe to deploy the parachute in hopes of providing the safest possible decent of the damaged aircraft if the aircraft cannot attain the desired parachute deployment parameters in the time needed.”.
Applicant argues that a safety critical system must be reliable. However, for safety reasons even a reliable system should have fail-safes. Applicant admits on page 48 that autopilots can fail, and if so the parachute should automatically be deployed. But what if the automatic deployment requiring automatic deployment of the parachute under certain conditions. 
Page 10-5 of POH states that pilot incapacitation is possible and therefore all appropriate passengers should be briefed on CAPS operation so they could effectively deploy the CAPS if required. 

The examiner agrees with applicant that the prior art fails to disclose a reason or motivation for using a 2nd pull of the pull handle for activation of the intelligence override.
	Applicant makes statements on pg 73-76 regarding steep climbs; however, the cited passages used for supporting applicant’s argument that the only reason for ever using a steep climb is if an obstruction is in the flight path are not definitive. The fact that obstructions can require a steep climb fails to provide evidence that such would be the only reason one would use a steep climb. 
	Applicant argues on pg 78 that there is no event for which a steep climb is necessary for a safe parachute deployment over and above a less 
	The examiner is not aware of any statement made concerning the original pull-handle being removed for the combination. Page 82-Also the examiner contends that the combination could include a pull-handle, James’s switch and any other known activation mechanism (button, switch, lever, etc) for the manual over-ride. 
	Applicant provides a scenario in which interaction between an autopilot and a pilot could cause a bad situation. However certain actions performed by a pilot would not cause any problems with an autopilot, such as activating a ELT or locator beacon, for example. Furthermore, James does disclose pilots interacting with the aircraft flight controls while the autopilot is controlling the aircraft.  
	On Page 88 applicant argues that the examiner’s stated reason for using the maximum safe speed for parachute deployment is insufficient. It is not enough that this speed “could” be used. The examiner counters that the statement made concerns the choice of any speed between the maximum safe parachute deployment airspeed and stall speed could be used making any and all of them obvious. Applicant seems to be arguing 
	While it is true POH does not instruct the pilot to deploy the parachute at the MSPDA, it clearly does provide that airspeed as the line delineating a safe airspeed to deploy the parachute and an unsafe airspeed to deploy the parachute. One could use the MSPDA as the activation airspeed or could use one below that. Either would be obvious. To take advantage of the automatic deployment of the parachute one would need to input a specific airspeed which is determined to be safe for parachute deployment. 

**** It should be noted that the CAFC issued a decision in Case: 21-1561-Applicant’s appeal of the FWD in IPR2019-01566, finding the combination of POH and James made obvious the claims based on “one of ordinary skill in the art would have been  motivated to program James’s autopilot system to perform  these flight maneuvers upon receipt of a parachute deployment request because they are suggested by POH in order  to achieve safe and beneficial deployment of a ballistic parachute.”. 

Upon further consideration of all the evidence, including that provided by applicant’s arguments and applicant’s declarations, together with the cited prior art, the examiner is of the opinion that any evidence of non-

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-15-2022 and 11-09-2021 were filed after the mailing date of the Non-Final Rejection on 10-26-2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	Claims 50-56 are allowed.
	Claims 21-49 and 57-59 are rejected.



                                               Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Signed: /GLENN K DAWSON/
Primary Examiner, Art Unit 3993 

Conferee:  /CSW/
Conferee:  /GAS/